Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2-15 dependent on claim 1) wherein an imaging lens consisting of, in order from an object side: a first lens group fixed with respect to an image plane during focusing and having a negative refractive power as a whole; a stop; and a second lens group moving during focusing and having a positive refractive power as a whole, wherein the first lens group consists of, in order from the object side, a first lens that is a meniscus lens having a convex surface toward the object side, a second lens that is a meniscus lens having a convex surface toward the object side and having a negative refractive power, a third lens having a negative refractive power, a fourth lens having a biconvex shape and having a positive refractive power, a fifth lens that is a meniscus lens having a convex surface toward the object side and having a negative refractive power, and a sixth lens having a convex surface toward the object side and having a positive refractive power, and wherein Conditional Expressions (1) and (2) are satisfied, - 0.4<f/f1<-0.2   (1), and 0.3<(R6f-R5r)/(R6f+R5r)<0.8   (2), where f is a focal 
The object of the present disclosure is to provide an imaging lens having small fluctuation in spherical aberration and astigmatism, a wide angle, a small F number, and a favorable optical performance and an imaging apparatus comprising the imaging lens.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 5-2-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs., and related U.S. Patent Pubs directed to imaging lens systems:
Asami				U.S. Patent 9,851,529 B2
Huang et al			U.S. Patent 9,851,542 B2
Ohashi et al			U.S. Patent Pub. 2014/0126072 A1
Tomioka et al		U.S. Patent Pub. 2016/0085049 A1
Kunugise et al		U.S. Patent Pub. 2019/0086650 A1
Okada et al			U.S. Patent Pub. 2019/0086651 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVELYN A LESTER/Primary Examiner
Art Unit 2872